Title: To George Washington from “John A. Dingwell”, 16 August 1790
From: Dingwell, John A.
To: Washington, George



Sir
Newy[ork] 16th Augt 1790

By seeing mortons peaper of this day it informs me you Recd my letter of the 12th Inst., Im also informed the Indians are to Receive a Sum of money this day[.] tis my oppinion you had better postpone the giving it untill you Know the Contents of my peapers which I think will prevent your Ever giving them it[.] if your Letter is not Sent to the post office the Sooner I think the better[.] I took all the Coppys of, yesterday. I have the Honnour to be with all Respect Sir yours &ca &ca &ca

J: A. Dingwell


the bearer is my friend and one who may be Confided on.

